[Cite as Disciplinary Counsel v. Stafford, 135 Ohio St.3d 1290, 2013-Ohio-1199.]




                        DISCIPLINARY COUNSEL v. STAFFORD.
         [Cite as Disciplinary Counsel v. Stafford, 135 Ohio St.3d 1290,
                                    2013-Ohio-1199.]
     (No. 2011-0408—Submitted March 28, 2013—Decided March 29, 2013.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Joseph Gregory Stafford, Attorney
Registration No. 0023863, last known business address in Cleveland, Ohio.
        {¶ 2} The court, coming now to consider its order of March 8, 2012,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent from
the practice of law for a period of 12 months, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               ______________________